DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive. Applicant argues on Page 6 of the Remarks filed 1 September 2022 that the feathered portion of Zeisberger does not “gradually recede” from the necked article as the entirety of Zeisberger’s feathered portion is in full contact with Zeisberger’s container. Examiner respectfully submits that the term “gradually recede” has been interpreted in light of the entire claim language. Specifically, “the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article.” Since the cylindrical portion, as interpreted in the Office Action, is spaced away from the tapered portion of the necked articled, the feathered portion has been interpreted to “gradually recede” from the necked article. The rejection is maintained.
Further, Applicant argues on Page 7 of the Remarks that including “rollers having a generally concave portion for smoothing would change Masaru's principal of operation because the radiused portion could not be sandwiched between the roller and the core, and, as such, smoothing could not be performed according to Masaru's principal of operation.” “To do so would require that the core have a corresponding convex portion configured to sandwich the radiused portion, which would make it impossible to insert/remove the core from the narrow open end of the article.” Examiner respectfully submits that the roller set of Masaru (6, 7) could be replaced by the roller set of Zeisberger (21, 55) to arrive at the claimed invention. Further, as Zeisberger discloses a core with a diameter greater than the outlet of the container, it would be possible to insert/remove the core from the narrow open end of the article. Such action is typically accomplished by an expandable/collapsible mandrel roller system. The rejection is maintained.
Further, regarding the amendments to claims 1 and 14, “wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article” is not an additional structural limitation to clarify the location of the feathered portion with respect to the cylindrical portion, as recommended in the interview, as the amended claim language is already included in lines 12-13 of Claim 1 and lines 13-14 of Claim 14. Examiner notes that the angle of the axes of the roller support members relative to the turret head-assembly support members in combination with the feathered portion being spaced away from the necked article and the diameter of the feathered portion being greater than the diameter of the cylindrical portion decreases the overall diameter of the turret head assembly by reducing the clearance needed by the smoothing rollers (See Par. 0033 of Applicant’s specification).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the at least one roller support member is disposed generally parallel to the turret head-assembly support member” (Claim 13) in combination with the cylindrical upper portion and bridging portion (Claim 1) as well as the upper and lower rings (Claim 1)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that with regards to Claim 13, no roller support members are disclosed which are parallel to the turret head-assembly support member in combination with claim 1. Only Figure 5 discloses roller support members parallel to the turret head-assembly support member, but the rollers of this embodiment do not include a cylindrical upper portion integral with the feathered portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least two ring-spacing members" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (hereinafter Masaru; JP S63230230 A) in view of Zeisberger (DE 1265107 B).
Regarding Claim 1, Masaru discloses a turret head assembly (figure 1) comprising:
at least one smoothing roller (7), each of the at least one smoothing roller being rotatably mounted on a respective at least on roller support member (11);
an upper ring member (10) and a lower ring member (19), the ring members including respective apertures located in the centers thereof (figure 1, i.e. ring members have holes at their respective centers), the at least one roller support member (11) extending between the upper ring member and the lower ring member (figure 1, i.e. the roller support members (11) are between the ring members); and
a turret head-assembly support member (16) defining a turret-head axis (figure 1, i.e. a rotation axis), the turret head-assembly support member (16) extending through the aperture in the upper ring member.
Masaru discloses the at least one smoothing roller (7), but Masaru does not disclose each of the at least one smoothing roller having a generally concave-shaped smoothing portion, a generally cylindrical upper portion, and a feathered portion bridging the smoothing portion and the upper portion, the smoothing portion having a complimentary shape to a desired shape of the radiused portion of the necked article, the generally cylindrical upper portion being integral with the feathered portion, the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article, wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article.
However, in the same field of endeavor, Zeisberger teaches a turret head assembly (figure 4) for forming a necked article, the assembly comprising the at least one smoothing roller having a generally concave-shaped smoothing portion (See Fig. 4 on Page 6 of this Office Action), a generally cylindrical upper portion(See Fig. 4 on Page 6 of this Office Action. Examiner notes that the term “upper” is a broad term which depends on the position the roller is held at any given time), and a feathered portion bridging the smoothing portion and the upper portion(See Fig. 4 on Page 6 of this Office Action), the smoothing portion having a complimentary shape to a desired shape of the radiused portion of the necked article (See Fig. 4 on Page 6 of this Office Action), the generally cylindrical upper portion being integral with the feathered portion (See Fig. 4 on Page 6 of this Office Action), the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article (See Fig. 4 on Page 6 of this Office Action), wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article (See Fig. 4 on Page 6 of this Office Action) in order to form a long slender neck on a container.





    PNG
    media_image1.png
    350
    270
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Concave shape)][AltContent: arrow][AltContent: textbox (Cylindrical portion)][AltContent: arrow][AltContent: textbox (Feathered portion)]
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Zeisberger, in order to form a long slender neck on a container and because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely using rollers having different profiles to produce desired workpiece shapes. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
It is further noted that recitation “for forming a necked article having a narrowed neck portion, the narrowed neck portion including a radiused portion extending from a generally cylindrical body and a tapered portion extending from the radiused portion” is considered intended use. The recitation attempts to set forth structural aspects of the non-positively recited workpiece in a functional limitation of the preamble.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II).
Regarding claim 2, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above. Masaru further discloses wherein the at least one smoothing roller freely rotates about a roller axis defined by the at least one roller support member (figure 1, i.e. each smoothing roller has bearings (21, 22) that allow free rotation of said roller).
Regarding claim 3, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above.  Zeisberger further teaches a turret head assembly (figure 1) having two ring-spacing members (30) between an upper and lower ring members (29, 15) in order to ensure the alignment of the base frame (11) via columns (12) of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru to include the two ring-spacing members between the upper and lower ring members as taught by Zeisberger, in order to ensure the alignment of the base frame of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).
Regarding claim 4, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above. Masaru further discloses wherein the at least one roller support member (figure 1, elements 11) is mounted on the upper and lower ring members (10, 19).
Regarding claim 5, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head-assembly support member (figure 1, elements 16) is configured to support the turret head assembly on a forming turret (figure 1, i.e. the turret head-assembly support member (16) fastens the turret head assembly to a ring (2) of a forming turret; figure 3, i.e. a forming turret with the ring (2)).
Regarding claim 6, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is configured to rotate about the turret-head axis (figure 1, i.e. turret head assembly is rotated about the turret-head axis as indicated by the rotation arrow found on adapter (8)).
Regarding claim 7, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above.   Zeisberger further teaches a turret head assembly (figure 1) having two ring-spacing members (30) between an upper and lower ring members (29, 15) in order to ensure the alignment of the base frame (11) via columns (12) of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru to include the two ring-spacing members between the upper and lower ring members as taught by Zeisberger, in order to ensure the alignment of the base frame of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68). Therefore, the combination of Masuru and Zeisberger further teach wherein the at least two ring-spacing members are disposed generally parallel to the turret head-assembly support member.
Regarding claim 13, the combination of Masuru and Zeisberger teach all elements of the claimed invention as stated above. Masuru further discloses wherein the at least one roller support member is disposed generally parallel to the turret head-assembly support member (figure 1).
Claim 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Zeisberger and Chu et al., hereinafter Chu (U.S. 5,353,619).
Regarding claim 14, Masaru discloses a method of forming a necked article (figure 5), the method comprising:
engaging the necked article (figure 1, element 4) by a turret head assembly (5), the turret head assembly including an upper ring member (10), a lower ring member (19) and at least one roller support member (11) extending between the upper ring member (10) and the lower ring member (19), each of the at least one roller support members (11) having at least one smoothing roller (7) rotatably mounted thereon;
rotating the turret head assembly about a turret-head axis (figure 5, i.e. the turret head assembly is rotated about a center axis about adapter (8) indicated by the circular arrow) such that the at least one smoothing roller freely rotates about the respective at least one roller support member (figure 5, i.e. the rollers are mounted on the roller support members via bearings (21,22), which allow free rotation of the rollers);
Masaru does not disclose the necked article having a cylindrical body, a tapered neck portion, and a radiused portion bridging a cylindrical body and the tapered portion in combination with the at least one smoothing roller having a generally concave shaped smoothing portion, a generally cylindrical upper portion, and a feathered portion bridging the smoothing portion and the upper portion, the smoothing portion having a complementary shape to a desired shape of the radiused portion of the neck article, the generally cylindrical upper portion being integral with the feathered portion, the feathered portion have a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article, wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article.
However, in the same field of endeavor, Zeisberger teaches a turret head assembly (figure 4) for forming a necked article, the necked article having a cylindrical body (See Fig. 4), a tapered neck portion (See Fig. 4), and a radiused portion bridging a cylindrical body and the tapered portion (See Fig. 4), the at least one smoothing roller having a generally concave shaped smoothing portion (See Fig. 4 on Page 6 of this Office Action), a generally cylindrical upper portion (See Fig. 4 on Page 6 of this Office Action), and a feathered portion bridging the smoothing portion and the upper portion (See Fig. 4 on Page 6 of this Office Action. Examiner notes that the term “upper” is a broad term which depends on the position the roller is held at any given time), the smoothing portion having a complementary shape to a desired shape of the radiused portion of the neck article (See Fig. 4 on Page 6 of this Office Action), the generally cylindrical upper portion being integral with the feathered portion (See Fig. 4 on Page 6 of this Office Action), the feathered portion have a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article (See Fig. 4 on Page 6 of this Office Action), wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article (See Fig. 4 on Page 6 of this Office Action) in order to form a long slender neck on a container.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Zeisberger, in order to form a long slender neck on a container.
Masaru or Masaru in view of Zeisberger is not explicit to witness marks and therefore engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article. However, in the same field of endeavor, Chu teaches a method for forming a necked article with a turret head assembly (Abstract), including engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article (Forming rollers 80 are revolving therearound. This forms a smooth continuous neck: Col 11, L53-55 & There remains a need for improved structures which can form necked portions for such tubular members and cans so that the necks have a smooth pleasing appearance, uniformity, structural integrity, etc.: Col 2, L58-61) so that the necks have a smooth pleasing appearance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the roller of Masaru in view of Zeisberger to engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article in order to form a pleasing appearance.
Regarding claim 15, the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses the method further comprising receiving into a pocket of a turret starwheel the necked article having the witness marks thereon (figure 5, i.e. the necked article is placed in a pocket (13)), the turret starwheel continuously rotating about a turret starwheel axis while the turret head assembly engages the necked article (figure 7, i.e. multiple starwheels; figure 9, i.e. a starwheels continuously rotating as the turret head assembly engages the necked articles).
Regarding claim 16, the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above.  Masaru further discloses a turret head-assembly support member (figure 4, element 8) defining the turret-head axis.  Zeisberger further teaches a turret head assembly (figure 1) having two ring-spacing members (30) between an upper and lower ring members (29, 15) in order to ensure the alignment of the base frame (11) via columns (12) of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru to include the two ring-spacing members between the upper and lower ring members as taught by Zeisberger, in order to ensure the alignment of the base frame of a forming turret as the base frame and the turret head assembly move towards each other (translation: page 2, lines 67-68).
Regarding claim 18, the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is axially stationary, further comprising axially advancing the necked article along the turret-head axis to engage the turret head assembly (figure 9, i.e. the necked articles are moved towards the turret head assembly as indicated by the forward arrow of turntable (37)).
Regarding claim 19, the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is incorporated into a machine line (figures 7 and 9, i.e. a machine line with multiple starwheels having multiple turret head assemblies that continuously rotate to form necked articles).
Regarding claim 20, the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is configured to continuously rotate (figures 7 and 9, i.e. a machine line with multiple starwheels having multiple turret head assemblies that continuously rotate to form necked articles).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Zeisberger, Chu, and Hosoi (US 20070017089 A1).
Regarding claim 17, , the combination of Masaru, Zeisberger, and Chu teach all elements of the claimed invention as stated above, except for wherein the necked article is stationary and the turret head assembly advances towards the necked article. However, in the same field of endeavor, Hosoi teaches a method for forming a necked article (figure 1), the method comprising axially advancing the turret head assembly along the turret-head axis to engage the necked article (figure 1, i.e. the disc (31) containing the turret head assembly (32) advances towards the stationary necked article placed in a pocket (22)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru such that the turret head assembly advances towards the axially stationary necked article as taught by Hosoi, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely to advance the turret head assemblies and necked articles towards each other to perform a necking operation. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Claims 1, 2, 4-6, 13 (alternative interpretations), and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (hereinafter Masaru; JP S63230230 A) in view of Bohm (U.S. 2,239,696).
Regarding Claim 1, Masaru discloses a turret head assembly (figure 1) comprising:
at least one smoothing roller (7), each of the at least one smoothing roller being rotatably mounted on a respective at least on roller support member (11);
an upper ring member (10) and a lower ring member (19), the ring members including respective apertures located in the centers thereof (figure 1, i.e. ring members have holes at their respective centers), the at least one roller support member (11) extending between the upper ring member and the lower ring member (figure 1, i.e. the roller support members (11) are between the ring members); and
a turret head-assembly support member (16) defining a turret-head axis (figure 1, i.e. a rotation axis), the turret head-assembly support member (16) extending through the aperture in the upper ring member.
Masaru discloses the at least one smoothing roller (7), but Masaru does not disclose each of the at least one smoothing roller having a generally concave-shaped smoothing portion, a generally cylindrical upper portion, and a feathered portion bridging the smoothing portion and the upper portion, the smoothing portion having a complimentary shape to a desired shape of the radiused portion of the necked article, the generally cylindrical upper portion being integral with the feathered portion, the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article, wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article.
However, in the same field of endeavor, Bohm teaches rollers for forming a necked article (Fig. 8) comprising the at least one smoothing roller (17a) having a generally concave-shaped smoothing portion (19a), a generally cylindrical upper portion (See bottom of Fig. 8 at necked in portion of container), and a feathered portion bridging the smoothing portion and the upper portion(See Fig. 8), the smoothing portion having a complimentary shape to a desired shape of the radiused portion of the necked article (See Fig. 8), the generally cylindrical upper portion being integral with the feathered portion (See Fig. 8), the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article (See Fig. 8n), wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article (See Fig. 8) in order to form and trim the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Bohm, in order to form and trim the container and because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely using rollers having different profiles to produce desired workpiece shapes. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
It is further noted that recitation “for forming a necked article having a narrowed neck portion, the narrowed neck portion including a radiused portion extending from a generally cylindrical body and a tapered portion extending from the radiused portion” is considered intended use. The recitation attempts to set forth structural aspects of the non-positively recited workpiece in a functional limitation of the preamble.  Intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II).
Regarding claim 2, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Masaru further discloses wherein the at least one smoothing roller freely rotates about a roller axis defined by the at least one roller support member (figure 1, i.e. each smoothing roller has bearings (21, 22) that allow free rotation of said roller).
Regarding claim 4, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Masaru further discloses wherein the at least one roller support member (figure 1, elements 11) is mounted on the upper and lower ring members (10, 19).
Regarding claim 5, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head-assembly support member (figure 1, elements 16) is configured to support the turret head assembly on a forming turret (figure 1, i.e. the turret head-assembly support member (16) fastens the turret head assembly to a ring (2) of a forming turret; figure 3, i.e. a forming turret with the ring (2)).
Regarding claim 6, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is configured to rotate about the turret-head axis (figure 1, i.e. turret head assembly is rotated about the turret-head axis as indicated by the rotation arrow found on adapter (8)).
Regarding claim 13, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Masuru further discloses wherein the at least one roller support member is disposed generally parallel to the turret head-assembly support member (figure 1).
Regarding claim 21, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Bohm further teaches wherein the diameter of the feathered portion is greater than the diameter of the generally cylindrical upper portion (See Fig 8).
Claim 14, 15, 18-20 (alternative interpretations), and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Bohm and Chu et al., hereinafter Chu (U.S. 5,353,619).
Regarding claim 14, Masaru discloses a method of forming a necked article (figure 5), the method comprising:
engaging the necked article (figure 1, element 4) by a turret head assembly (5), the turret head assembly including an upper ring member (10), a lower ring member (19) and at least one roller support member (11) extending between the upper ring member (10) and the lower ring member (19), each of the at least one roller support members (11) having at least one smoothing roller (7) rotatably mounted thereon;
rotating the turret head assembly about a turret-head axis (figure 5, i.e. the turret head assembly is rotated about a center axis about adapter (8) indicated by the circular arrow) such that the at least one smoothing roller freely rotates about the respective at least one roller support member (figure 5, i.e. the rollers are mounted on the roller support members via bearings (21,22), which allow free rotation of the rollers);
Masaru does not disclose the necked article having a cylindrical body, a tapered neck portion, and a radiused portion bridging a cylindrical body and the tapered portion in combination with the at least one smoothing roller having a generally concave shaped smoothing portion, a generally cylindrical upper portion, and a feathered portion bridging the smoothing portion and the upper portion, the smoothing portion having a complementary shape to a desired shape of the radiused portion of the neck article, the generally cylindrical upper portion being integral with the feathered portion, the feathered portion have a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article, wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article.
However, in the same field of endeavor, Bohm teaches rollers for forming a necked article (Fig. 8) comprising the at least one smoothing roller (17a) having a generally concave-shaped smoothing portion (19a), a generally cylindrical upper portion (See bottom of Fig. 8 at necked in portion of container), and a feathered portion bridging the smoothing portion and the upper portion(See Fig. 8), the smoothing portion having a complimentary shape to a desired shape of the radiused portion of the necked article (See Fig. 8), the generally cylindrical upper portion being integral with the feathered portion (See Fig. 8), the feathered portion having a generally receding diameter such that the feathered portion is configured to gradually recede from the necked article such that the upper portion is configured to be generally spaced away from the tapered portion of the necked article (See Fig. 8n), wherein the generally cylindrical upper portion is spaced away from the tapered portion of the necked article (See Fig. 8) in order to form and trim the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of the rollers of Masaru to include the upper cylindrical portion, feathered portion, and smoothing portion as taught by Bohm, in order to form and trim the container and because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely using rollers having different profiles to produce desired workpiece shapes. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Masaru or Masaru in view of Bohm is not explicit to witness marks and therefore engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article. However, in the same field of endeavor, Chu teaches a method for forming a necked article with a turret head assembly (Abstract), including engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article (Forming rollers 80 are revolving therearound. This forms a smooth continuous neck: Col 11, L53-55 & There remains a need for improved structures which can form necked portions for such tubular members and cans so that the necks have a smooth pleasing appearance, uniformity, structural integrity, etc.: Col 2, L58-61) so that the necks have a smooth pleasing appearance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the roller of Masaru in view of Zeisberger to engaging the smoothing portion of the at least one smoothing roller with the radiused portion of the necked article, thereby smoothing the witness marks on the radiused portion of the necked article in order to form a pleasing appearance.
Regarding claim 15, the combination of Masaru, Bohm, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses the method further comprising receiving into a pocket of a turret starwheel the necked article having the witness marks thereon (figure 5, i.e. the necked article is placed in a pocket (13)), the turret starwheel continuously rotating about a turret starwheel axis while the turret head assembly engages the necked article (figure 7, i.e. multiple starwheels; figure 9, i.e. a starwheels continuously rotating as the turret head assembly engages the necked articles).
Regarding claim 18, the combination of Masaru, Bohm, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is axially stationary, further comprising axially advancing the necked article along the turret-head axis to engage the turret head assembly (figure 9, i.e. the necked articles are moved towards the turret head assembly as indicated by the forward arrow of turntable (37)).
Regarding claim 19, the combination of Masaru, Bohm, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is incorporated into a machine line (figures 7 and 9, i.e. a machine line with multiple starwheels having multiple turret head assemblies that continuously rotate to form necked articles).
Regarding claim 20, the combination of Masaru, Bohm, and Chu teach all elements of the claimed invention as stated above. Masaru further discloses wherein the turret head assembly is configured to continuously rotate (figures 7 and 9, i.e. a machine line with multiple starwheels having multiple turret head assemblies that continuously rotate to form necked articles).
Regarding claim 22, the combination of Masuru and Bohm teach all elements of the claimed invention as stated above. Bohm further teaches wherein the diameter of the feathered portion is greater than the diameter of the generally cylindrical upper portion (See Fig 8).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Bohm, Chu, and Hosoi (US 20070017089 A1).
Regarding claim 17, , the combination of Masaru, Bohm, and Chu teach all elements of the claimed invention as stated above, except for wherein the necked article is stationary and the turret head assembly advances towards the necked article. However, in the same field of endeavor, Hosoi teaches a method for forming a necked article (figure 1), the method comprising axially advancing the turret head assembly along the turret-head axis to engage the necked article (figure 1, i.e. the disc (31) containing the turret head assembly (32) advances towards the stationary necked article placed in a pocket (22)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the turret head assembly of Masaru such that the turret head assembly advances towards the axially stationary necked article as taught by Hosoi, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely to advance the turret head assemblies and necked articles towards each other to perform a necking operation. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799